Citation Nr: 0327192	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
coronary artery disease.  

2.  Entitlement to service connection for Parkinson's 
disease.  

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In December 2002, in an attempt to comply with the duty to 
assist provisions of the VCAA, the Board undertook additional 
evidentiary development.  Specifically, the Board requested 
up-to-date treatment records and also requested that the 
veteran be scheduled for examinations by urologic, 
neurologic, and cardiologic specialists.  The veteran has 
indicated that the examinations were completed in June and 
July 2003.  But the examination reports are not of record.  
Nevertheless, considerable additional treatment records were 
obtained.  Because the RO has not had an opportunity to 
review the recently obtained evidence in the first instance, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The veteran should be notified as 
to the specific types of evidence that are 
needed to establish his claims for service 
connection for hypertension, with coronary 
artery disease, Parkinson's disease, and 
prostate cancer.  

2.  The RO should obtain the reports of the 
VA compensation examinations that were 
conducted in June 2003 and July 2003.  

3.  After ensuring compliance with the VCAA, 
the RO should again consider the veteran's 
claims, including review of all evidence 
obtained since the supplemental statement of 
the case in February 2002.  If any action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case and they should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



